Citation Nr: 0527140	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  94-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

A motion to advance this case on docket, due to the veteran's 
age was granted by the Board in March 2004.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

This case was before the Board previously, in April 2004, 
when the Board dismissed the claim to reopen the previously 
denied claim for service connection for a neuropsychiatric 
disorder, as secondary to the service-connected duodenal 
ulcer disease (the claim had been granted by the RO in a 
rating decision dated in April 2003, prior to the case coming 
before the Board), and remanded the issue of an increased 
evaluation for the duodenal ulcer condition for further 
development.  The case is now again before the Board for 
appellate review.

In the April 2004 remand, the Board requested that the RO 
clarify the veteran's wishes with regard to a hearing before 
a Veterans Law Judge.

In his initial VA Form 9, Appeal to Board of Veterans 
Appeals, dated in May 1994, the veteran indicated in block 7A 
that he did not wish to appear personally at a hearing before 
a member of the Board.  Yet, in box 7B, he indicated that he 
would appear personally for a hearing before a member of the 
Board (now Veterans Law Judge) appearing at his local VA 
office.  The veteran was subsequently scheduled for a hearing 
before a local RO hearing officer, which he then canceled.

In a March 2004 Informal Hearing Presentation, the veteran's 
representative noted that the veteran's request for a hearing 
before a Veterans Law Judge appearing at the local RO had not 
yet been resolved, and requested that the matter be 
clarified.

The RO sent the veteran a letter in April 2004, requesting, 
among other things, that the veteran state whether he still 
wished to have a hearing and, if so, to clarify the type of 
hearing he wanted to have.  The veteran did not reply.

In August 2005, the veteran's representative provided an 
informal hearing presentation to the Board.  Acknowledging 
the Board's direction to clarify the veteran's wishes with 
regard to a hearing, the representative stated that all 
development had been completed, that the merits of the case 
had been fully advanced, and that further argument was not 
warranted.  The representative requested the Board review the 
veteran's case.  Similarly, in an August 2005 statement of 
accredited representative in appealed case, the veteran's 
representative acknowledged that clarification of the 
veteran's wishes with regard to a hearing had been requested.  
The representative referred the Board to the evidence of 
record and asked the Board to review the veteran's case.  

The Board interprets the veteran's representatives' request 
that the Board review the veteran's case on the evidence of 
record-while acknowledging the request for clarification of 
the veteran's wishes with regard to a hearing before it-as 
direction to proceed absent a hearing.  Given the veteran's 
lack of response and his representatives' requests the Board 
concludes that the veteran no longer wishes to appear for a 
hearing.  The Board finds that its duty to proffer the 
veteran an opportunity to testify has been fulfilled and the 
veteran, through his representatives, has declined that 
request.  The Board will now review the case.

The Board notes that the examiner who conducted the April 
2002 VA examination noted that the laboratory results 
reflected positive findings for hepatitis C.  The examiner 
observed that the veteran had undergone two surgeries for 
gastrointestinal bleeding due to his duodenal ulcer, in 1962 
and 1984, both at VA Medical Facilities (VAMCs).  Blood 
transfusions were required on both occasions.  A claim for 
hepatitis C as secondary to treatment required for the 
service-connected duodenal ulcer is hence inferred and 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  The service-connected status duodenal ulcer disease is 
currently manifested by complaints of epigastric pain, nausea 
without vomiting, heartburn, and constipation; and by 
objective observations of stable weight absent findings of 
anemia, melena, gastrointestinal bleeding, hypoglycemic 
symptoms, malnutrition, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.31, 4.7, 4.10, 
4.114, Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) in the April 2004 VCAA letter.  Nevertheless, 
as a practical matter the Board finds that he has been 
notified of the need to provide such evidence, for the 
following reasons.  The AOJ's April 2004 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to the AOJ.  In addition, the October 2003 and June 2005 
supplemental statements of the case (SSOC) contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  

Moreover, as above noted, this case was remanded in April 
2004 for compliance with the VCAA.  The text of the decision 
portion of the document, as well as the remand, further 
advised the veteran not only what was specifically needed in 
his case to prevail in his claim, but also advised the 
veteran of the changes in law effected by the VCAA.

As noted above, the veteran declined to respond to the AOJ's 
request for further information.  Notwithstanding, the RO 
obtained VA treatment records concerning the veteran, dated 
from 1992 to 2004.  In addition, the record contains VA 
examinations conducted in December 1994, August 1997, 
February 2000, April 2002, September 2003, and January 2005.  

The Board notes that the record reveals, in a July 1994 
statement proffered by the veteran in support of his claim, 
that the veteran appears to be receiving disability benefits 
from the Social Security Administration (SSA) from at least 
1994.  These records have not been obtained.  However, the 
Board finds it is not necessary to obtain them.  In the case 
of a claim for an increased evaluation, it is the current 
state of the disability that is important.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The veteran filed his 
claim for increase in 1992.  Any documents that SSA would 
have obtained in the deliberation of the veteran's claim for 
benefits from them would have pre-dated the records probative 
to the veteran's claim or, at most, have been contemporaneous 
with the earliest records.  As noted above, the Board has 
obtained the veteran's VA treatment records dated from 1992 
to 2004.  Moreover, the record contains VA examinations 
conducted in December 1994, August 1997, February 2000, April 
2002, September 2003, and January 2005.  As these examination 
reports were conducted by VA with the purpose of determining 
the specific level of disability in accordance with VA laws 
and regulations, and as they are relevant to the time period 
here under consideration, the Board notes that these records 
are highly probative to the veteran's case.  In contrast, SSA 
records, which are minimally, if at all, relevant to the time 
period here under consideration, and developed with the 
purpose of determining disability to include all of the 
veteran's health concerns, not just any gastric disability, 
in accordance with SSA laws and regulations, would not be 
probative in this case.  Thus, the Board determines it is not 
necessary in the present case to remand further to obtain 
these records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  

Furthermore, as noted above, in the Introduction, the 
veteran's representative stated that the case was fully 
developed and ready for the Board's review.  The veteran and 
his representative have not advised the RO of any further 
evidence that exists which VA has not attempted to obtain.  
Rather, the veteran's representatives have requested that the 
Board review the case on the basis of the evidence of record.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  VA has fully satisfied 
its duties to inform and assist the veteran as to the claim 
at issue here; see also 38 C.F.R. § 20.1102 (2004) (harmless 
error).  

Moreover, the reasons and bases of the April 1994 statement 
of the case (SOC) and October 2003 and June 2005 SSOCs 
specifically explained to the appellant the reasoning for the 
denial of an evaluation greater than 40 percent for his 
duodenal ulcer, thus informing the veteran of the evidence 
required to prevail in his claim for a higher evaluation.

In summary, the Board concludes that the veteran was not 
prejudiced by not receiving the totality of VCAA notification 
prior to the initial AOJ decision, as he was given notice 
throughout the course of the appeal, and had over a year to 
respond to the April 2004 VCAA letter and October 2003 SSOC 
prior to his case again coming before the Board.  Hence, as a 
practical matter the Board finds that the veteran was 
notified of the evidence required to prevail in his claim in 
the AOJ's April 1994 SOC, April 2004 letter, and the October 
2003 and June 2005 SSOCs, as well as the need to provide any 
pertinent evidence.  These documents, in aggregate, informed 
him what additional information or evidence was needed to 
support his claims, that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the October 
2003 and June 2005 SSOCs contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the type of 
evidence and information needed to support his claim, and of 
the need to submit relevant evidence in his possession.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully adequate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

The veteran contends, in essence, that his duodenal ulcer 
disease is more disabling than reflected by the disability 
rating assigned.  

Service connection for a mild duodenitis was granted in a 
July 1954 rating decision and the disability was evaluated as 
zero percent disabling, effective in September 1953, the day 
after his separation from active service.  The decision was 
based on service medical records that showed treatment for a 
stomach ulcer in service, with hospitalization for 16 days in 
August 1953, and on the report of a July 1954 VA examination.  
The report showed complaints of nausea and burning pain with 
slight relief after food intake.  There was no vomiting or 
weight loss.  The veteran reported regular bowel but poor 
appetite.  The examiner observed a soft abdomen without spasm 
or tenderness and no palpable masses.  The report shows a 
diagnosis of duodenitis, duodenal ulcer not found.

In a September 1963 rating decision, a 100 percent temporary 
evaluation was assigned under 38 C.F.R. § 4.29 from July to 
August 1963 on the basis of VA hospital records showing 
hospitalization a duodenal ulcer.  Clinical tests then 
conducted revealed constant deformity of the apex of the 
duodenal bulb.  A 40 percent evaluation was assigned, 
effective in September 1963 and the disability was described 
as a duodenal ulcer.

In an April 1964 rating decision, a 10 percent evaluation was 
assigned for the condition, now described as duodenitis, 
previously shown as duodenal ulcer, effective in July 1964.  
A VA examination report, conducted in February 1964, showed 
clinical findings of duodenal irritation but no evidence of 
gross intrinsic lesion of the stomach or duodenum.  Local 
mucosa was within normal limits.  The examiner diagnosed 
duodenitis, duodenal ulcer not found.

The veteran appealed this decision to the Board which, in 
July 1964 issued a decision denying an evaluation greater 
than 10 percent.

However, a November 1964 rating decision continued the 40 
percent evaluation previously assigned, continuously, from 
September 1963 to September 1964, at which time a 100 percent 
evaluation was assigned under 38 C.F.R. § 4.30.  This 
decision was based on hospital records showing that the 
veteran had undergone a vagotomy and pyloroplasty secondary 
to hematemesis and melena, even though clinical testing had 
shown normal results.  A duodenal ulcer was found.  A 60 
percent evaluation was assigned effective December 1, 1964, 
for the condition, now described as duodenal ulcer.   

In a March 1966 rating decision, a 40 percent evaluation was 
assigned, effective in June 1966, based on a February 1966 VA 
examination report that found the veteran to manifest 
negative clinical studies.  The examiner noted, however, that 
negative findings by gastrointestinal studies were 
occasionally seen in cases of posterior duodenal ulcers.  The 
diagnosis was chronic duodenal ulcer disease, symptomatic, 
status post vagotomy and pyroplasty.

The veteran appealed this rating decision and in February 
1967, the Board issued a decision denying an evaluation 
greater than 40 percent.

In a September 1968 rating decision, a 20 percent evaluation 
for the disability was assigned, effective in December 1968, 
based on findings presented in a May 1968 VA examination 
report showing a diagnoses of chronic duodenal ulcer disease, 
inactive, status post vagotomy and pyloroplasty for duodenal 
ulcer, active.

The veteran again appealed to the Board.  However, prior to 
the veteran's claim coming before the Board, a rating 
decision in June 1970 granted a 100 percent evaluation under 
38 C.F.R. § 4.29, based on VA hospital records dated in April 
to May 1970 showing that the veteran had again manifested 
gastrointestinal bleeding.  X-rays, it is noted, did not 
reveal an ulcer, but the examiner felt that the bleeding was 
due to a duodenal ulcer.  An August 1970 rating decision, 
amended the September 1968 and June 1970 rating decisions, 
granting 40 percent from June 1966 to April 1970, when a 100 
percent evaluation was assigned under 38 C.F.R. § 4.29.  
Effective in June 1970, a 40 percent evaluation was again 
assigned.

In April 1975, the RO issued a rating decision in which it 
granted a 100 percent evaluation under 38 C.F.R. § 4.29, 
effective in January 1975, based on VA hospital records 
showing that the veteran required treatment for a sliding 
hiatal hernia and marked deformity of the duodenal bulb.  
Effective in March 1975, the 40 percent evaluation was 
resumed.

In October 1976, the Board remanded the veteran's claim for 
further development, including a VA examination and treatment 
records.

In March 1977, the RO issued a rating decision in which it 
granted a 100 percent evaluation under 38 C.F.R. § 4.30, 
effective in July 1976, based on VA hospital records showing 
that the veteran had required hospital treatment for 
gastrointestinal bleeding.  He underwent lysis of adhesions 
and vagotomy.  The pyloroplasty was found to be functioning 
well.  He was diagnosed with duodenal ulcer disease.  The 40 
percent evaluation was resumed effective in November 1976.

In August 1977, the Board again remanded the veteran's claim 
for a VA examination and treatment records.  In May 1978 the 
case again came before the Board, which denied an evaluation 
in excess of 40 percent.

The 40 percent evaluation assigned the service connected 
duodenal ulcer disease has been confirmed and continued to 
the present.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1.  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco, supra.

The veteran's duodenal ulcer disease has been evaluated under 
diagnostic code 7305, which contemplates a 40 percent 
evaluation for moderately severe symptoms that are less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent is warranted under the criteria for 
severe symptoms of pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  

During the pendency of this appeal, the criteria for rating 
diseases of the digestive system were amended.  These changes 
affected the evaluation of liver disorders and diseases.  See 
66 Fed. Reg. 29,486-29,489 (effective July 2, 2001) (codified 
at 38 C.F.R. § 4.114 (2004)).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  Instead, a single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

Effective prior to and after July 2, 2001, weight loss 
remains a criterion for a disability rating higher than 
currently assigned for the veteran's stomach disorder under 
Diagnostic Codes 7305 and 7346; however, in July 2001, 
section 4.112 was revised pertaining to weight loss, which 
further impacts Diagnostic Code 7305 and 7324.

Under old regulations, effective prior to July 2, 2001, under 
38 C.F.R. § 4.112, minor weight loss or greater weight losses 
of brief duration were not considered to be of importance.  
The revised version of § 4.112, effective July 2, 2001, adds 
definitions of "substantial weight loss, minor weight loss, 
inability to gain weight, and baseline weight" to be used in 
diagnostic codes found under section 4.114. Under the revised 
regulation:

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2004).

The Board notes that the criteria under Diagnostic Code 7305 
are the same under both the old and new regulations.  See 66 
Fed. Reg. 29,488 (May 31, 2001).

In the present case, the Board notes that the veteran's 
present 40 percent evaluation is protected under the 
regulations, as it had been in effect for greater than 20 
years.  See 38 C.F.R. § 3.951.

In December 1994, the veteran underwent VA examination.  He 
complained of daily heartburn, epigastric burning and pain, 
and reported that he used Mylanta, Metamucil, Tagamet and 
other antacids to control his symptoms.  He reported no 
further instances of gastrointestinal bleeding.  The examiner 
observed the veteran's abdomen to be soft and depressible 
without hepatosplenomegaly, palpable masses, or gastric 
spasm.  Stools were found to be normal, and there was no sign 
of anemia, recurrent hematemesis, or melena.  The veteran did 
not report vomiting.  His weight was measured at weight 131 
pounds, at 5' 4" height.  His reported weight in the last 
year was 130 pounds.  Results of clinical evaluation showed a 
normal stomach body with adequate distensibility and widening 
of the pyloric canal, probably on the basis of previous 
surgery.  The duodenal bulb distended adequately and there 
were no significant deformities observed.  The descending 
duodenum was within normal limits.  However, diverticulum 
formation was present at the descending duodenum.  The 
examiner diagnosed ulcer disease with a history of bleeding, 
not recently, status post vagotomy.  The examiner did not 
specify that the veteran's claims file had been reviewed in 
conjunction with the examination.  

Further VA examination in August 1997 reflects complaints of 
constipation and minor problems with heartburn and bloating 
with no recent bleeding reported.  The veteran's weight was 
reported as stable.  The examiner noted objective findings of 
no gastric splash, visceromegaly, or palpable masses.  
Peristalsis was found to be normal.  Stools were also found 
to be normal, and there was no sign of anemia, recurrent 
hematemesis or melena.  However, epigastric pain was 
objectively observed.  The veteran did not report vomiting.  
His weight was measured at 125.  Clinical studies revealed 
findings of normal distensibility and mucosal pattern along 
the thoracic and distal esophagus with normal stomach and 
adequate mucosal pattern.  The duodenal bulb was markedly 
deformed, correlating with the past history of peptic ulcer 
disease, although no active ulcerations were detected.  The 
descending and distal portions of the duodenum, as well as of 
the proximal jejunum, were found to evidence normal mucosa.  
No hiatal hernia or gastroesophageal reflux was noted.  The 
examiner diagnosed status post surgery for duodenal ulcer, 
bleeding, in 1963 and status post surgery for duodenal ulcer 
and possible pyloroplasty and vagotomy in 1975.  The 
examiner, who is the same physician who examined the veteran 
in December 1994, did not specify that the veteran's claims 
file had been reviewed in conjunction with the examination. 

In February 2000, the veteran underwent additional VA 
examination by a different physician who, nonetheless, did 
not specify that the claims file had been reviewed.  The 
report reflects complaints of epigastric pain and heartburn 
associated with nausea occurring two to three times per week, 
and worsening after meals, chronic constipation.  The veteran 
further noted a past history of hematemesis and melena but 
stated these symptoms had not recurred recently.  He denied 
vomiting, a history of circulatory disturbances of 
hypoglycemic reaction after meals, and diarrhea.  He reported 
taking Zantac and Mylanta.  The examiner objectively observed 
the veteran to be well nourished and well developed, in no 
acute distress.  His weight measured 130 pounds.  There was 
increased peristalsis, and his abdomen was soft and 
depressible without palpable hepatomegaly.  There were no 
signs of anemia and no history of weight change.  The 
examiner observed the veteran to have a history of duodenal 
ulcer and to be status post vagotomy and probable 
pyloroplasty but no active peptic ulcer disease or free 
gastroesophageal reflux.  Results of clinical studies showed 
adequate distensibility in the thoracic and distal esophagus 
without hernia or free gastroesophageal reflux.  The stomach 
showed a normal configuration and distensibility with normal 
mucosal pattern.  No active ulcerations or masses were found.  
The duodenal bulb was deformed, as was the pyloric duodenal, 
however no active ulcerations or structures were identified.  
There was diverticulum arising from the second portion of the 
duodenum.  The examiner diagnosed duodenal ulcer disease, 
status post vagotomy.

In April 2002, the veteran underwent further VA examination 
by the same physician who conducted the December 1993 and 
August 1997 examinations.  However, there is still no 
indication that the veteran's claims file was reviewed in 
conjunction with the examination.  The report reveals 
complaints of frequent nausea but no colicky pain, vomiting, 
constipation, secretory disturbances or hypoglycemic 
reactions after meals.  No history of hematemesis or melena 
since the previous surgeries.  The veteran reported being 
prescribed medication, including Rabeprazole and sucralfate.  
The examiner objectively observed the veteran to evidence 
epigastric tenderness but no rebounds or masses.  The abdomen 
was soft and depressible without hepatosplenomegaly.  The 
veteran's weight measured 135 pounds, and his weight was 
noted to be stable.  There was no evidence of anemia.  No new 
clinical testing was conducted.  The examiner diagnosed 
duodenal ulcer with hemorrhagia in 1962 and 1984 with blood 
transfusions, status post vagotomy and pyloroplasty.

In September 2003, the veteran again underwent VA examination 
with the same physician, again without review of the claims 
file.  The veteran complained of epigastric burning and pain 
with occasional nausea and vomiting but no further 
gastrointestinal bleeding.  Melena was reported to have 
occurred in 1995, but nothing since.  There were no 
complaints or findings of circulatory disturbances after 
meals, hypoglycemic reaction, diarrhea, constipation, or a 
history of recent colicky pain or abdominal distension.  The 
veteran reported taking prescribed medications, Zantac, 
Rabeprazole, and metoclopramide in addition to the usual 
antacids.  The examiner objectively observed the veteran to 
manifest a duodenal ulcer, mild epigastric tenderness without 
rebound, no signs of anemia, and no definite evidence of 
weight change.  The veteran's weight was measured at 134 
pounds.  Clinical tests were conducted with this examination, 
but the results were not included in the report.  Results of 
an ultrasound done in February 2002 were included, however, 
and show no findings concerning the stomach, duodenum, and 
esophagus.

As noted above, the case came before the Board in April 2004, 
at which time the Board remanded this claim for further 
development, including to proffer the veteran a VA 
examination to include review of the claims file and clinical 
studies.

VA treatment records were also obtained dated from 1992 
through 2004.  These records document complaints of and 
treatment for many conditions, including diabetes, anxiety 
and depression, ear problems, hypertension, liver problems, 
in addition to a stomach condition.  In addition, these 
records contain the clinical results of testing accomplished 
in September 2003, which reveals findings of a slightly 
intrathoracic gastroesophageal junction with associated 
minimal gastroesophageal reflux, poor distensibility in the 
stomach with increased mucosal folds at the antrum 
representing possible early findings of gastritis, an 
unremarkable duodenum and duodenal sweep diverticula.  The 
clinical impressions were reported as mild gastroesophageal 
reflux, mild antral gastritis, and duodenal diverticula.  
Weight measurements are included that reflect the veteran's 
weight ranged from 128 to 133 in 1994, from 129 to 135 in 
1995, from 126 to 134 in 1996, from 124 to 125 in 1997, from 
123 to 131 in 1998, from 129 to 132 in 1999, from 130 to 144 
in 2000, from 131 to 146 in 2001, from 132 to 134 in 2002, 
remained about 136 in 2003, and remained about 137 in 2004.  
These records do not evidence that the veteran required 
hospitalization for his stomach condition.

Accordingly, the veteran underwent VA examination in January 
2005.  The examination was conducted by a different physician 
who specifically noted that the veteran's claims file and 
medical records had been reviewed in conjunction with the 
examination.  The report shows complaints of epigastric pain 
after eating, constant acid reflux with occasional diarrhea 
after eating.  The veteran also reported distention and 
colicky pain after eating, and nausea occurring daily.  The 
veteran stated he needed to eat constantly but had no 
appetite and felt bloated and full after eating.  He reported 
constipation but denied vomiting, hematemesis or melena, 
circulatory disturbance and hypoglycemic reactions after 
meals, anemia.  The veteran felt he had weight loss due to 
uncontrolled diabetes.  The examiner objectively observed the 
veteran to be active, alert, and in no distress.  The abdomen 
was found to be soft, depressible, and to exhibit active 
bowel sounds.  Epigastric tenderness was present at 
superficial and deep palpation.  Results of clinical studies 
reveal adequate distensibility without hiatal hernia or 
reflux.  The stomach was of normal size and distensibility 
with normal mucosal pattern, and the duodenal bulb reflected 
a normal configuration.  No definite active crater ulcer was 
observed, and the duodenal mucosa was unremarkable.  The 
examiner diagnosed no active present peptic ulcer disease.

After careful review of the medical evidence of record, the 
Board finds that the evidence does not support a higher 
evaluation under Diagnostic Code 7305.  The medical evidence 
reflects that the veteran experiences pain, heartburn, and 
nausea with constipation and has required treatment for his 
service-connected gastrointestinal disorder.  However, he has 
required treatment infrequently and his symptoms, while 
present, appear to have been stable and controlled on 
prescribed medication throughout the period under review.  
Rather, the records in total reflect that he maintains a 
stable weight, ranging, in differences, overall, measuring a 
maximum of 14 pounds in a year only twice, in 2000 and 2001.  
And, while he reported vomiting, he did so only twice, in 
August 1997 when he described it as periodic and in September 
2003 when he described it as occasional.  But, in the 
September 2003 VA examination report he is noted to have 
later denied experiencing vomiting.  In the other VA 
examinations, he reported nausea without vomiting.  The 
medical evidence does not show that he manifested any of the 
other symptoms required for a 60 percent evaluation.  He does 
not complain of, nor has he been observed to exhibit, 
continuous pain not relieved by standard ulcer therapy, 
recurring melena or hematemesis, anemia, or weight loss 
productive of definite impairment of health.  The veteran 
reported experiencing melena in 1995, but this is not borne 
out by the record.  Notwithstanding, even accepting that he 
did experience such an episode in 1995, there is no evidence 
to suggest that he suffers from recurring bouts of it.  
Rather, the medical evidence shows that his stools have 
consistently been found to be normal.  Moreover, the medical 
evidence does not show and the veteran has himself not 
reported, recurrence of gastrointestinal bleeding since his 
last hospitalization for same, which the record shows was in 
1976.

Concerning weight loss, in consideration of both the new and 
old regulations, the Board notes that his weight has 
fluctuated but, as above noted, to be minor and of brief 
duration under the old criteria and to a minor degree or 
less, under the new criteria.  The Board arrives at this 
calculation by observing that the greatest fluctuation in 
weight during a year measures 14 pounds, as noted above, 
which occurred only twice during the period of time under 
consideration.  To determine the veteran's baseline weight, 
the Board notes that service connection for this condition 
was granted effective immediately after the veteran's 
discharge from active service.  Hence, to find the average 
weight for the two year period preceding onset of the disease 
(which occurred during active service), the Board turns to 
the veteran's report of medical examination at entrance to 
active service, dated in October 1950.  His weight was then 
recorded at 118 pounds.  In a report of medical examination 
dated in August 1951, his weight was measured at 114 pounds.  
The average of these two figures is 116 pounds.  Ten percent 
of 116 pounds is 11.6 pounds and 20 percent 23.2 pounds.  One 
can see from these calculations that the veteran's weight at 
its greatest yearly fluctuations, 14 pounds,  remained well 
under a 20 percent difference, equivalent to a minor weight 
loss under the new criteria.  Moreover, the Board notes that 
the VA examinations during this time period have indicated 
that his weight is stable.  There is no indication in VA 
treatment records that his weight has been found to be 
productive of definite impairment in health.

A higher, 60 percent, evaluation could also be warranted 
under Diagnostic Code 7308 for severe symptoms of 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia.  
However, similar to the above analysis, the evidence here 
shows that while the veteran has been observed to manifest 
some of the symptoms, such as nausea and to have complained 
of diarrhea on one occasion, in the January 2005 VA 
examination report, he has not been found to exhibit 
malnutrition, anemia, or weight loss of more than a minor 
degree.  Moreover, the medical evidence of record in this 
case does not show that he has complained of or has been 
found to manifest circulatory disturbance after meals or 
hypoglycemic symptoms associated with his service-connected 
gastrointestinal disorder.

A higher, 60 percent evaluation could also be warranted under 
Diagnostic Code 7307 for chronic hypertrophic gastritis with 
severe hemorrhages or large ulcerated or eroded areas.  
However, as above described, the required manifestations are 
not present.  Assuming, without finding, that the September 
2003 clinical findings of gastritis (which are not repeated 
in the January 2005 VA examination report or associated 
clinical findings) fall within the clinical definition 
required by the diagnostic criteria, the medical evidence 
simply does not reflect findings of severe hemorrhage, large 
ulcerated areas, or large eroded areas.  Rather, the medical 
evidence demonstrates, and the veteran himself reports, that 
he has not had any further instances of gastrointestinal 
bleeding since his last hospitalization for same, which is 
shown to be in 1976.  Moreover, while the veteran is 
consistently diagnosed with duodenal ulcer, clinical findings 
have noted no eroded areas, normal or adequate mucosa except 
for the increased folds noted in September 2003, and no 
findings of active ulceration.  Thus, after careful review of 
the medical evidence of record, the Board finds that the 
manifestations required for an evaluation greater than 40 
percent for the service connected duodenal ulcer disease are 
not met.

The Board notes the veteran's assertions that his 
gastrointestinal disabilities are more disabling than 
reflected in the currently assigned evaluation.  However, the 
medical evidence simply does not support the veteran's 
assertions.  Accordingly, after review of all the evidence of 
record, the Board finds that evaluations greater than 40 
percent under Diagnostic Code 7305 is not warranted.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (2002).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  The ratings for duodenal ulcer 
range from zero to 60 percent.  As discussed above, the 
medical evidence, however, reflects that the required 
manifestations for rating greater than 40 percent for the 
veteran's duodenal ulcer disease is not present.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The medical evidence of record does not show 
that the veteran has required treatment or hospitalization so 
frequent as to render the rating criteria insufficient.  

The evidence further does not show that the impairment 
resulting solely from his service-connected duodenal ulcer 
disease markedly interferes with his employment.  Rather, for 
the reasons noted above, the Board concludes that the 
impairment resulting from the duodenal ulcer disease is 
adequately compensated by the 40 percent rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b)  is not warranted in this case.




ORDER

A disability evaluation greater than 40 percent prior for the 
service-connected duodenal ulcer disease is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


